DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-4, 9, 11-12, 17-18, and 20-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “receive information related to the electronic pen when the electronic pen is removed from the recess, wherein the information related to the electronic pen includes whether a hover input through the electronic pen is detected and input information of a button included in the electronic pen, identify a first application when the information related to the electronic pen indicates an input of the button included in the electronic pen located within a hovering area, identify a second application when the information related to the electronic pen indicates an input of the button included in the electronic pen located outside the hovering area, and execute the identified application.”

Independent claim 9 is allowed for the same reason as given above for claim 1.


Consider independent claim 17.  The prior art of record does not teach or render obvious “identify an operation mode of the electronic device related to the content, based on an orientation of the electronic pen control the electronic device to operate in a first mode when the orientation of the electronic pen is a first orientation, and 4Appl. No.: 16/520,959 Response dated: February 25, 2022 Reply to Office Action of: December 29, 2021 control the electronic device to operate in a second mode when the orientation of the electronic pen is a second orientation, different from the first orientation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624